1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11   RAYNALDO SALAZAR,                           )    Case No. EDCV 13-2365-SVW (JEM)
                                                 )
12                       Petitioner,             )
                                                 )    JUDGMENT
13                v.                             )
                                                 )
14   RON E. BARNES, Warden,                      )
                                                 )
15                       Respondent.             )
                                                 )
16

17         In accordance with the Order Accepting Findings and Recommendations of United

18   States Magistrate Judge filed concurrently herewith,

19         IT IS HEREBY ADJUDGED that the action is dismissed with prejudice.

20

21   DATED:     January 31, 2019
                                                          STEPHEN V. WILSON
22                                                   UNITED STATES DISTRICT JUDGE

23

24

25

26

27

28
